BRITT, Judge.
Defendants contend that the descriptions set forth in the paper writings from defendant Spell to plaintiffs are not sufficient to support their actions for specific performance of contract.
*722Although the question is not raised in the briefs, we must decide at the outset if the statute of frauds is presented in these cases inasmuch as defendants did not plead the statute as an affirmative defense. In their answers defendants did deny the contracts.
Prior to 1 January 1970, the effective date of G.S. 1A-1 (Rules of Civil Procedure), it appears to have been settled case law in this jurisdiction that the defense of the applicable statute of frauds could be raised (1) by pleading the statute specifically, (2) by denying the contract, or (3) by alleging another or different contract. Pickelsimer v. Pickelsimer, 257 N.C. 696, 127 S.E. 2d 557 (1962) ; Weant v. McCanless, 235 N.C. 384, 70 S.E. 2d 196 (1952) ; Yaggy v. B.V.D. Co., 7 N.C. App. 590, 173 S.E. 2d 496 (1970).
G.S. 1A-1, Rule 8(c), provides for pleading affirmative defenses and lists statute of frauds along with statute of limitations, res judicata, and certain other defenses that must be specifically pleaded. The official comment states: “At least one change in existing law is involved in the inclusion of the defense of statute of frauds in this listing.” See also § 970.65, 1970 Pocket Parts, Volume 1, McIntosh, N. C. Practice and Procedure.
However, G.S. 1A-1, Rule 15(b) provides in pertinent part as follows: “When issues not raised by the pleadings are tried by the express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings.”
While the cases at bar were tried without a jury and there were no formal issues, a review of the record discloses that the cases were tried as though the statute of frauds had been properly pleaded and the briefs addressed themselves to the question. We hold that Rule 15(b) applies here and this appeal is treated as though the statute of frauds had been specifically pleaded.
We now consider the sufficiency of the paper writings to support the plaintiffs’ actions for specific performance of contract.
In Webster, Real Estate Law in North Carolina, § 121, p. 150, we find: “The memorandum or instrument required to satisfy the Statute of Frauds in a contract for the sale of land must contain a description of the land that is the subject of *723the contract, either certain in itself, or capable of being reduced to a certainty by reference to something extrinsic to which the contract refers.” See Lane v. Coe, 262 N.C. 8, 136 S.E. 2d 269 (1964) ; Yaggy v. B.V.D. Co., supra. Obviously, the instrument set forth above does not contain a description of the subject property sufficient in itself of certain location.
The only identifying factors set forth in the instrument from Spell to plaintiffs are “Block 36,” a lot number, and “Sound Front.” It is not clear from the instruments in question whether “Carteret County” is an extension of plaintiffs’ address (Newport being located in Carteret County) or is meant as an identifying factor of the subject property. In either event, the instrument is vague and uncertain of description. It fails to describe with any certainty the property sought to be conveyed and contains no reference to anything extrinsic which is capable of making the description certain. Builders Supplies Company v. Gainey, 282 N.C. 261, 192 S.E. 2d 449 (1972) ; Katz v. Daughtrey, 198 N.C. 393, 151 S.E. 879 (1930). Parol evidence is admissible to fit a description to land, McDaris v. “T” Corporation, 265 N.C. 298, 144 S.E. 2d 59 (1965) ; but parol evidence is not to be used to “enlarge the scope of the descriptive words,” Baldwin v. Hinton, 243 N.C. 113, 90 S.E. 2d 316 (1955). “The purpose of parol evidence is to fit the description to the property, not to create a description.” McDaris v. “T” Corporation, supra.
The record discloses no map or plat containing a “Block 36.” The judgment requires defendants to convey to plaintiffs Bercegeay a warranty deed conveying the following described premises:
In the Town of Emerald Isle, Carteret County, North Carolina; Beginning at a point in the Northern right of way margin of Sound Drive which point is located S 78-39W, 825 feet from a concrete monument located at the Southeast corner of Lot No. One (1), Section “A,” as described in Map Book 7, page 89, Carteret County Registry, said map being entitled, “Map of Section Three (3), Emerald Isle and being a portion of Block 260,” and running thence N 6-15 W to the highwater mark of Bogue Sound; running thence in a westwardly direction with the highwater mark of Bogue Sound a distance of 75 feet; running thence S 6-15 E to the Northern right of way margin of Sound Drive; running thence N 78-39 E with the *724Northern margin of Sound Drive, 75 feet to the point of beginning.
The judgment requires defendants to execute and deliver to plaintiffs Boothby a warranty deed conveying lands particularly described as set out above except that the beginning point is 750 feet from “a concrete monument.”
We hold that the paper writings from defendant Spell to plaintiffs did not “contain a description of the land that is the subject of the contract, either certain in itself, or capable of being reduced to certainty by reference to something extrinsic to which the contract refers.” We perceive no way that the paper writings can justify the descriptions of lots set forth in the judgment.
For the reasons stated, the judgment appealed from is
Reversed.
Chief Judge Mallard and Judge Brock concur.